           Case 1:20-cv-00751-DAD-SAB Document 17 Filed 10/27/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   BRYAN D. PATTERSON,                              )   Case No.: 1:20-cv-00751-DAD-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER DIRECTING PLAINTIFF TO PROVIDE
13            v.                                          ADDITIONAL INFORMATION REGARDING
                                                      )   IDENTITY OF DEFENDANT JOHN DOE,
14                                                    )   SERGEANT IN ORDER TO EFFECTUATE
     MAURICE HOWARD, et al.,
                                                      )   SERVICE OF THE SUMMONS AND
15                                                    )   COMPLAINT
                     Defendants.                      )
16                                                    )   (ECF No. 15)
                                                      )
17                                                    )
18            Plaintiff Bryan D. Patterson is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20            On September 22, 2020, the Court found that service of Plaintiff’s complaint was appropriate
21   as to Defendants Maurice Howard and John Doe, Jewish Rabbi at Kern Valley State Prison, and
22   service was directed pursuant to the Court’s E-Service pilot program for civil rights cases in the
23   Eastern District of California. (ECF No. 12.)
24            On October 16, 2020, the California Department of Corrections and Rehabilitation returned a
25   notice of intent to not waive personal service on Defendant John Doe, Jewish Rabbi at Kern Valley
26   State Prison, noting that Kern Valley State Prison has not had a Jewish Rabbi for several years now.
27   (ECF No. 15.)
28   ///
                                                          1
        Case 1:20-cv-00751-DAD-SAB Document 17 Filed 10/27/20 Page 2 of 2



1             Thus, at this time, the Court cannot order service by the United States Marshal because the

2    John Doe’s identity is unknown. Therefore, Plaintiff will be granted the opportunity to provide

3    additional information regarding the identity of the John Doe identified in the complaint.

4             Accordingly, it is HEREBY ORDERED that, within thirty (30) days from the date of service

5    of this order, Plaintiff shall provide additional information regarding the identity of the John Doe, in

6    available, in order to effectuate service of the summons and complaint prior to discovery.

7
8    IT IS SO ORDERED.

9    Dated:     October 27, 2020
10                                                      UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
